I dissent. A study of the geography, as disclosed by the testimony, convinces me that the traffic light referred to in the majority opinion was not operated for the purpose of controlling the traffic on the cross-walk being used by respondent in going from the east bound street car to the south sidewalk. In my opinion, the street car was east bound, for it was at the extreme west end of the line waiting to start to the east, that is, the other end of the line. It had completed its trip west and was waiting to go to the east end of the line.
I concede that, if the traffic light in question governed traffic on the cross-walk where the accident occurred, it would be negligence per se for a pedestrian to leave the safety zone for the south sidewalk before traffic in that direction was released. While no useful *Page 597 
purpose will be served by detailing the evidence in a dissenting opinion, I am persuaded that, if I be correct in my theory that the traffic light was not operated to control traffic on the cross-walk where respondent was injured, the acts of respondent were not so palpably negligent that there can be no two opinions concerning them in the minds of reasonable men. I am of the view that the trial court did not err in submitting the cause to the jury.
TOLMAN, C.J., HOLCOMB, and BEELER, JJ., concur with HERMAN, J.